      Case 3:18-cv-01095-L Document 23 Filed 10/15/18                 Page 1 of 2 PageID 70


                           IN THE UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

 CLIFTON SHAD JONES,                               §
                                                   §
                  Plaintiff,                       §
                                                   §
 v.                                                §      Civil Action No. 3:18-CV-1095-L
                                                   §
 MRS BOP LLC,                                      §
                                                   §
                  Defendant.                       §

                                      MEDIATION ORDER

        After reviewing the Joint Status Report filed in this case, the court determines that this

case is appropriate for mediation. The parties are therefore directed to participate in mediation by

May 3, 2019. All parties shall appear in person, unless excused by the court, before a mediator

of the parties’ mutual choosing and participate in mediation. If a party is an entity rather than an

individual, a person with settlement authority must appear in person on behalf of the entity. The

mediator shall submit a report to the court within three days of the mediation.

        In accordance with § III(G) of this court’s Civil Justice Expense and Delay Reduction Plan,

the clerk of the court shall transmit to counsel a copy of its “Alternative Dispute Resolution

Summary” form. Counsel shall be jointly responsible for ensuring that the mediator receives the

form in a timely fashion. The mediator is ordered to return the form to the clerk of the court (not

to the undersigned’s chambers) in accordance with the clerk’s instructions. The mediator’s

obligation to return the clerk’s form is separate from the obligation to submit a report to the court.




Mediation Order – Page 1
    Case 3:18-cv-01095-L Document 23 Filed 10/15/18            Page 2 of 2 PageID 71


       It is so ordered this 15th day of October, 2018.




                                                    _________________________________
                                                    Sam A. Lindsay
                                                    United States District Judge




Mediation Order – Page 2
